 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCavert Wire, Inc. and United Steelworkers of AmericaAFL-CIO-CLC. Case 6-CA-9730May 9, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHERUpon a charge filed on November 9, 1976, byUnited Steelworkers of America, AFL-CIO-CLC,herein called the Union, and duly served on CavertWire, Inc., herein called the Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 6, issued acomplaint and notice of hearing on January 21, 1977,against Respondent, alleging that Respondent hasengaged in, and was engaging in, unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding. Respondentfailed to file an answer to the complaint.On February 23, 1977, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. The Board subsequently issuedan order transferring the proceeding to the Boardand a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent failed to file a response tothe Notice To Show Cause and therefore theallegations of the Motion for Summary Judgmentstand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or anyallegation in the complaint not specifically deniedor explained in an answer filed, unless the229 NLRB No. 90respondent shall state in the answer that he iswithout knowledge, shall be deemed to beadmitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing issued onJanuary 21, 1977, and served on the Respondentspecifically states that unless an answer to thecomplaint is filed by the Respondent within 10 daysof service thereof "all of the allegations in theComplaint shall be deemed to be admitted by it to betrue and may be so found by the Board." Further,according to the uncontroverted allegations of theMotion for Summary Judgment, on February 16,1977, counsel for the General Counsel mailed toRespondent by registered mail a letter confirming atelephone call of the previous day, notifying it of itsfailure to file an answer, requesting that Respondentfile an answer and advising that unless an answerwere filed by February 22, 1977, counsel for theGeneral Counsel would move for summary judg-ment. No reply had been received by the date of thismotion.Accordingly, under the rule set forth above, nogood cause having been shown for failure to file ananswer, the allegations of the complaint are deemedadmitted and are found to be true, and we shall grantthe Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTRespondent, a Pennsylvania corporation withoffices in Pittsburgh, Pennsylvania is engaged in themanufacture and nonretail sale of wire products.During the past year, it received goods and materialsvalued in excess of $50,000 for use at its Pittsburgh,Pennsylvania, facility, shipped directly from pointsoutside the Commonwealth of Pennsylvania.We find, on the basis of the foregoing, thatRespondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act,and that it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO-CLC,is a labor organization within the meaning of Section2(5) of the Act.526 CAVERT WIRE, INC.III. THE UNFAIR LABOR PRACTICESA. The Unit and the Union's RepresentativeStatusAt all times material herein the Union has been therecognized and contractual exclusive bargainingrepresentative of Respondent's employees in thefollowing appropriate unit:All production and maintenance employees em-ployed by Respondent at its Steel City ProductsDivision, excluding office clerical employees,truckdrivers, chauffeurs, and guards, professionalemployees and supervisors as defined in the Act.B. The Request and Refusal To BargainRespondent and the Union were parties to acollective-bargaining agreement, covering the wages,hours, and working conditions of the unit employees,which expired June 30, 1976, by which date theparties had reached agreement on the terms of a newcontract. Since on or about August 1, 1976, andcontinuing until on or about December 27, 1976,Respondent failed and refused to execute a contractembodying the terms of the new agreement, andsince on or about August 1, 1976, Respondent hasfailed and refused to put into effect the terms of theaforesaid new agreement although requested to do soby the Union. By the aforesaid conduct Respondent,since August 1, 1976, has engaged in and is engagingin unfair labor practices within the meaning ofSection 8(a)(5) and (I) of the Act.'IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, byrefusing on August 1, 1976, to execute and put intoeffect the agreement reached with the Union on June30, 1976, we shall order that it cease and desisttherefrom, and, upon request, execute the collective-' San Joaquin Convalescent Hospital, Inc., d/b/a Tracy ConvalescentHospital, 226 NLRB 1016(1976).bargaining agreement as of August 1, 1976, and giveretroactive effect to the agreement from the August1, 1976, effective date and make employees whole forany losses, if any, they may have suffered as a resultof the failure to execute the agreement plus interestat 6 percent per annum as prescribed in Isis Plumbing& Heating Co., 138 NLRB 716 (1962).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWI. Cavert Wire, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. United Steelworkers of America, AFL-CIO-CLC, is a labor organization within the meaning ofSection 2(5) of the Act.3. All production and maintenance employeesemployed by Respondent, at its Steel City ProductsDivision, excluding office clerical employees, truck-drivers, chauffeurs, and guards, professional employ-ees and supervisors as defined in the Act, constitute aunit appropriate for the purpose of collectivebargaining within the meaning of Section 9(b) of theAct.4. At all times material herein and continuing todate, Respondent has been, and is now, the exclusivebargaining representative of all employees in theaforesaid appropriate unit for the purposes ofcollective bargaining within the meaning of Section9(a) of the Act.5. By refusing since on or about August 1, 1976,until about December 27, 1976, to execute thecollective-bargaining agreement reached with theUnion on or about June 30, 1976, covering employ-ees in the aforesaid appropriate unit and by refusingsince August 1, 1976, to put into effect the terms ofthe agreement, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(5)and (1) of the Act.6. By the aforesaid conduct described in para-graph 5, above, Respondent has interfered with,restrained, and coerced and is interfering with,restraining, and coercing its employees in theexercise of rights guaranteed in Section 7 of the Act,and thereby has engaged in, and is engaging in,unfair labor practices within the meaning of Section2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,527 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCavert Wire, Inc., Pittsburgh, Pennsylvania, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Failing and refusing to execute and give effectto the collective-bargaining agreement covering thewages, hours, and working conditions of the unitemployees, on which it reached agreement on June30, 1976, and which it refused to execute and put intoeffect on August 1, 1976, with United Steelworkers ofAmerica, AFL-CIO-CLC, as the exclusive bargain-ing representative of its employees in the followingappropriate unit:All production and maintenance employees em-ployed by Respondent at its Steel City ProductsDivision, excluding office clerical employees,truckdrivers, chauffeurs, and guards, professionalemployees and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof their rights guaranteed in Section 7 of the NationalLabor Relations Act, as amended.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, execute, deliver, and give effectto the collective-bargaining agreement described inparagraph l(a) and give retroactive effect to it fromthe August 1, 1976, effective date and make employ-ees whole for any losses suffered as a result of thefailure to execute the said collective-bargainingagreement or make it effective in the manner setforth in the section of this Decision entitled "TheRemedy."(b) Post at its Pittsburgh, Pennsylvania, facilitycopies of the attached notice marked "Appendix."2Copies of said notice, on forms provided by theRegional Director for Region 6, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 6, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fail and refuse to execute andgive effect to the collective-bargaining agreementcovering the wages, hours, and working condi-tions of the unit employees, on which we reachedagreement on June 30, 1976, and which werefused to execute and put into effect on August1, 1976, with United Steelworkers of America,AFL-CIO-CLC, as the exclusive bargainingrepresentative of its employees in the followingappropriate unit:All production and maintenance employeesemployed by Respondent at its Steel CityProducts Division, excluding office clericalemployees, truckdrivers, chauffeurs, andguards, professional employees and supervi-sors as defined in the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their rights guaranteed inSection 7 of the Act.WE WILL, upon request, execute, deliver, andgive effect to the collective-bargaining agreementdescribed above and give retroactive effect to itfrom the August 1, 1976, effective date and makeemployees whole for any losses suffered as aresult of the failure to execute the said collective-bargaining agreement with interest at the rate of 6percent per annum.CAVERT WIRE, INC.528